                                         Case 4:20-cv-05640-YGR Document 246 Filed 01/12/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EPIC GAMES, INC.,                                 Case No. 20-cv-05640-YGR (TSH)
                                   8                      Plaintiff and Counter-
                                                                                           ORDER RE: MOTIONS TO SEAL
                                   9     defendant,
                                                                                           Re: Dkt. Nos. 213, 217
                                  10             v.

                                  11     APPLE INC.,
                                  12                      Defendant and
Northern District of California
 United States District Court




                                  13     Counterclaimant.

                                  14

                                  15          Epic Games’ motions to seal at ECF Nos. 213 and 217 are granted in part and denied in
                                  16   part as follows.
                                  17          The motion to seal exhibits A and B in their entirety is granted.
                                  18          With respect to the joint discovery letter brief and exhibits 6 and 7, Apple’s proposed
                                  19   redactions (ECF No. 232) are acceptable. Apple has already filed in the public record the redacted
                                  20   versions of those documents (ECF Nos. 231-2, 231-3 and 231-4), so no further action is needed.
                                  21          The motion to seal exhibits 1-5 is denied. Pursuant to Civil Local Rule 79-5(e)(2), Epic
                                  22   may file these documents in the public record no earlier than 4 days from today, and no later than
                                  23   10 days from today.
                                  24          IT IS SO ORDERED.
                                  25

                                  26   Dated: January 12, 2021
                                  27
                                                                                                   THOMAS S. HIXSON
                                  28                                                               United States Magistrate Judge
